IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       JOHNSON V. JOHNSON


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                MELISSA R. JOHNSON, APPELLEE,
                                               V.

                                 ERIC W. JOHNSON, APPELLANT.


                          Filed September 14, 2021.    No. A-21-020.


       Appeal from the District Court for Douglas County: DUANE C. DOUGHERTY, Judge.
Affirmed.
       Phillip Wright for appellant.
       Catherine Dunn Whittinghill, of Marks, Clare & Richards, L.L.C., for appellee.


       PIRTLE, Chief Judge, and MOORE and WELCH, Judges.
       PIRTLE, Chief Judge.
                                        INTRODUCTION
       Eric W. Johnson appeals from an order of the district court for Douglas County which
denied his application to modify custody of his and Melissa R. Johnson’s minor children. He also
appeals from a second order which granted Melissa’s motion to alter or amend and ordered him to
pay child support. Based on the reasons that follow, we affirm.
                                        BACKGROUND
        A decree of dissolution was entered in September 2018 ending the marriage between the
parties. Based on an agreement by the parties, they were awarded joint legal and physical custody
of their two minor children, Caleb, born in 2005, and Polly, born in 2010. The parenting time
rotated on a week on/week off schedule. Also by agreement of the parties, neither party was




                                              -1-
ordered to pay child support. This was a slight deviation from the Nebraska Child Support
Guidelines.
         In August 2019, Eric filed an application to modify the decree seeking sole legal and
physical custody of the children. He alleged that material changes in circumstances had occurred
since entry of the decree, specifically that Melissa was cohabitating with a boyfriend and it was
having a detrimental effect on the children; that Caleb had poor and failing grades in school due
to Melissa’s lifestyle and boyfriend; that Melissa interfered with Eric’s parenting time; and that
the children wanted to live with Eric full time. Eric also asked that Melissa be ordered to pay child
support pursuant to the Child Support Guidelines.
         Melissa filed an answer and counterclaim for modification of decree also alleging that
material changes in circumstances had occurred and requesting that she be awarded sole legal and
physical custody and for child support to be determined based upon the guidelines.
         At trial, Eric testified that Melissa was living with her boyfriend, Adam, before the decree
was entered, but claimed he did not know it at the time. Melissa testified that Eric knew she was
living with Adam at the time the decree was entered. Eric believed that Melissa’s living with Adam
was having a detrimental effect on the children because she was being influenced by him to make
bad choices. When asked how he knew the children were being detrimentally effected, he
responded that it was “probably too early to tell” and that it felt like there was going to be a
detrimental effect on them eventually. He testified that the children were not showing any
detrimental effects at the time of trial.
         Eric testified that the children are in an unhealthy environment when they are with Melissa,
and he claimed that Melissa was an unfit parent. He believed that Melissa consumed alcohol on a
regular basis. His belief was based on how much she drank when they were married and what he
had heard from other people. Eric was also concerned about Adam verbally and physically abusing
the children. He testified that Caleb told him Adam hit him on one occasion and also called him
names.
         Melissa testified that Eric objected to her alcohol consumption during the marriage. She
also admitted that Caleb had expressed concern about how much she drinks but she attributed that
to Eric telling the children during the marriage that she had a drinking problem.
         Kenneth Shreck, Adam’s stepfather, testified that he has observed Melissa and Adam drink
excessive amounts of alcohol in the presence of the children. He specifically recalled two holidays
that this occurred--Christmas Eve 2018 and July 4, 2019. He testified that when Adam consumes
alcohol, he yells at the children and calls them names, and that he “backhands” Caleb in the
testicles, which Adam called “the sack tap game.” Shreck stated that he did not believe Adam’s
intent was to cause injury or pain, but Shreck considered it physical abuse. He also testified that
Adam often goes into a “rage” after consuming alcohol.
         Shreck also testified that Melissa had been present when Adam was verbally and physically
abusing the children and did nothing to stop it. Rather, she would say that Adam was just playing
with them. Shreck testified that Melissa and Adam presented a danger to the children because of
their drinking and because of the anger he has seen in both of them.
         Shreck testified that July 2019 was the last time he saw Melissa with her children. He
testified that he and Adam’s mother are no longer welcome at Melissa and Adam’s home and they
have been told by Melissa and Adam that they are no longer considered family.


                                                -2-
        Melissa testified that she did not know if Adam had hit Caleb in the testicles and she had
never witnessed Adam verbally abuse the children. She denied that Adam yells at or insults the
children and stated that Adam and the children “joke around.”
        In regard to Eric’s claim that Melissa was interfering with his parenting time, he testified
that there was one time when he told her he was going to be late picking up the children and it was
a “big deal” for her to wait 10 to 15 minutes until he got there. He also testified that Melissa
requires him to email her before he can talk to the children on the phone during Melissa’s weeks
of custody. He testified that this is disruptive to his communication with the children because
sometimes Melissa will email him back saying that the children are busy and they will call him
later, but he does not get a call.
        There was evidence presented by both parties that Caleb had struggled in school in the past.
Eric testified that Caleb’s school issues started when the parties were still married, but got worse
after the parties split up. He testified that when Caleb was in middle school he failed to complete
his homework, which in turn affected his grades. Melissa agreed that Caleb had struggled with
school since fifth grade, particularly in one class. Both parties testified that Caleb would not do his
homework when at either parent’s home and would lie about having finished it. Eric testified that
he helped Caleb get back on track and that Caleb’s grades were much better at the time of trial.
The evidence showed that Caleb received good grades in eighth grade, the most recent grade he
had completed at the time of trial.
        Caleb testified in chambers, stating that he wanted to live with his father full time because
Adam makes jokes that hurt his feelings and “sometimes [he] feels like that [he’s] just not cared
for with them.” He stated there was not anything else that Adam does that he does not like, and he
denied that Adam had ever hit him or physically abused him in any way. He testified that he had
never observed Adam physically or verbally abuse Melissa and that he never yelled at or insulted
Polly.
        Caleb also stated that there have been times when he has asked to go to Eric’s house during
Melissa’s parenting time. When asked why he wanted to go to his dad’s house, Caleb stated that
he just did not feel like being at his mom’s house. A text message from Caleb to Eric was also
entered into evidence stating that his mom and Adam were in the bathroom and he was hearing
noises that he did not like and he wanted to go to his dad’s house. Caleb testified that he did not
remember why what he heard upset him or why he wanted to go to his dad’s house.
        Melissa testified that neither child has ever told her that they want to live full time with
Eric. She acknowledged that she knew of two times Caleb had told Eric he wanted to go to his
house during her parenting time. She explained that the first time was shortly after Adam moved
in and the other time was after she and Caleb had an argument.
        In regard to child support, both parties testified about their current income and offered
proposed child support worksheets. Eric testified that he is employed by Cox Communications and
earns $29 per hour and works 40 hours per week. He offered and the trial court accepted into
evidence copies of his 2018 and 2019 tax returns, as well as pay stubs from his employer. Eric
presented a child support worksheet with a calculation of child support under a sole custody
calculation. Over Melissa’s objection, the court accepted it as an aid to the court.
        Melissa testified that she works as the clerk for the Village of Waterloo and earns just over
$25 per hour, working 40 hours per week. She had been employed by the Village of Waterloo for


                                                 -3-
14 years. She had no other sources of income. Melissa presented a proposed child support
worksheet with a joint physical custody child support calculation. The trial court accepted it as an
aid to the court over Eric’s objection.
         Following trial, the trial court entered an order on November 12, 2020, finding that neither
party had satisfied his or her burden to prove a material change in circumstance justifying a change
of custody. The court dismissed Eric’s application to modify and Melissa’s counterclaim with
prejudice.
         On November 19, 2020, Melissa filed a motion to alter or amend the court’s November 12
order alleging that the court did not address either party’s request that child support be determined
pursuant to the Child Support Guidelines. She requested that the November 12 order be amended
to find that she provided sufficient evidence at trial to establish a material change in circumstances
with regard to child support, specifically Eric’s increase in income that occurred subsequent to the
entry of the original decree and was not contemplated when the decree was entered. Melissa further
requested that the court find that it was in the children’s best interests that Eric be required to pay
child support. Eric filed an objection to the motion.
         Following a hearing on Melissa’s motion to alter or amend, the trial court entered an order
in December 2020 finding that Melissa had satisfied her burden to prove that a material change in
circumstances had occurred in regard to child support. It found that both parties had increased
income since the entry of the original decree in a sufficient amount which, when put into a child
support calculation, would increase the monthly child support by more than 10 percent. It ordered
Eric to pay Melissa $187 per month in child support for two children, and $130 per month for one
child.
                                   ASSIGNMENTS OF ERROR
       Eric assigns that the trial court erred in (1) failing to find it did not have jurisdiction to
consider Melissa’s motion to alter or amend, (2) failing to dismiss Melissa’s motion to alter or
amend because she was requesting collateral relief, (3) modifying child support, and (4) failing to
award him sole legal and physical custody of the children.
                                     STANDARD OF REVIEW
        A motion to alter or amend a judgment is addressed to the discretion of the trial court,
whose decision will be upheld in the absence of an abuse of that discretion. Bayliss v. Clason, 26
Neb. App. 195, 918 N.W.2d 612 (2018). A judicial abuse of discretion requires that the reasons or
rulings of the trial court be clearly untenable insofar as they unfairly deprive a litigant of a
substantial right and a just result. Id.
        Modification of a dissolution decree is a matter entrusted to the discretion of the trial court,
whose order is reviewed de novo on the record, and will be affirmed absent an abuse of discretion
by the trial court. Jones v. Jones, 305 Neb. 615, 941 N.W.2d 501 (2020).
                                             ANALYSIS
Motion to Alter or Amend.
       Eric’s first two assignments of error relate to the court’s decision to address Melissa’s
motion to alter or amend. He argues that the court did not have jurisdiction to consider the motion


                                                 -4-
because the trial court’s November 12, 2020, order was a final order. He also argues that the motion
should have been dismissed because Melissa was requesting collateral relief. We conclude that
both of these assignments of error fail.
         Neb. Rev. Stat. § 25-1329 (Reissue 2016) requires that a motion to alter or amend be filed
no later than 10 days after the entry of the judgment. And, under Neb. Rev. Stat. § 25-1912(3)
(Cum. Supp. 2020), such a motion timely filed terminates the running of the time for filing a notice
of appeal as to all parties. Gebhardt v. Gebhardt, 16 Neb. App. 565, 746 N.W.2d 707 (2008). In
order to qualify for treatment as a motion to alter or amend a judgment, the motion must be filed
no later than 10 days after the entry of judgment, as required under § 25-1329, and must seek
substantive alteration of the judgment. Bayliss v. Clason, supra.
         The plain language of § 25-1329 allows a court to consider a motion to alter or amend after
a judgment has been filed as long as the motion is filed within 10 days of the judgment. A judgment
is defined as “the final determination of the rights of the parties in an action.” Neb. Rev. Stat.
§ 25-1301(1) (Cum. Supp. 2020). The November 2020 order was a final determination of the rights
of the parties and Melissa filed her motion to alter or amend within 10 days after entry of the
November 2020 judgment.
         Further, as stated above, a proper motion to alter or amend must seek a substantive
alteration of the judgment, as opposed to the correction of clerical errors or relief wholly collateral
to the judgment. See Bayliss v. Clason, supra. A motion that merely seeks to correct clerical errors
or one wholly collateral to the judgment is not a motion to alter or amend. See State v. Bellamy,
264 Neb. 784, 652 N.W.2d 86 (2002). When a judgment is attacked in a way other than by
proceeding in the original action to have it vacated, reversed, or modified, or by a proceeding in
equity to prevent its enforcement, the attack is a collateral attack. Fetherkile v. Fetherkile, 299
Neb. 76, 907 N.W.2d 275 (2018).
         Melissa’s motion requested a substantive alteration to the trial court’s November 2020
order, specifically, that the order be amended to find that she provided sufficient evidence at trial
to establish a material change in circumstance with regard to child support. Melissa’s motion to
alter or amend was not a collateral attack because it was not brought before a separate court or
filed in a separate action. Rather, the motion was filed in the same court as the original action and
the motion was filed under the same case with the same parties. Further, the motion does not seek
the correction of clerical errors.
         The purpose of § 25-1329, like many other provisions of Nebraska law, is to save parties
from the delay and expense associated with unnecessary appeals, which can often be avoided by
providing every reasonable opportunity for a lower court to correct its own mistakes. McEwen v.
Nebraska State College Sys., 303 Neb. 552, 931 N.W.2d 120 (2019). No court is required to persist
in error, and, if a court concludes that a former ruling was wrong, the court may correct it at any
time while the case is still in the court’s control. Id. Section 25-1329 enables a district court to give
thoughtful consideration to an assertion that it has made a mistake, without prejudicing the rights
of the party making the assertion. And it encourages a party to do so in good faith, knowing that
its right to appeal will not be lost because of continued running of the time for appeal. See id.
         Melissa brought her motion to alter or amend to allow the court an opportunity to correct
its own mistake and to avoid an unnecessary appeal, as is the purpose of such motion.



                                                  -5-
       In summary, the motion to alter or amend was timely filed after entry of the November
2020 judgment and sought a substantive alteration to the judgment, not clerical or collateral relief.
Accordingly, the court had jurisdiction to consider the motion. Eric’s first two assignments of error
fail.
Modification of Child Support.
        Eric next assigns that the trial court erred in modifying child support. The party seeking
the modification of child support has the burden to produce sufficient proof that a material change
of circumstances has occurred that warrants a modification. Langley v. Langley, 29 Neb. App. 780,
959 N.W.2d 291 (2021). A party seeking to modify a child support order must show a material
change of circumstances which occurred subsequent to the entry of the original decree or a
previous modification and which was not contemplated when the prior order was entered. Id. But,
the paramount concern in child support cases, whether in the original proceeding or subsequent
modification, remains the best interests of the child. Id.
        The Child Support Guidelines include a provision that attempts to provide more
predictability in determining the existence of a material change in circumstances. Collins v.
Collins, 19 Neb. App. 529, 808 N.W.2d 905 (2012). A rebuttable presumption establishing a
material change of circumstances occurs when application of the child support guidelines results
in a variation by 10 percent or more, but not less than $25, upward or downward, of the current
child support obligation due to financial circumstances which have lasted 3 months and can
reasonably be expected to last for an additional 6 months. Id.; Neb. Ct. R. § 4-217.
        The court noted that Melissa’s counterclaim for modification did not specifically allege a
material change in circumstance justifying a change in child support. However, both parties sought
a change in child support in their pleadings, thereby making child support an issue submitted to
the court for its consideration. Eric’s application to modify asked the court to award him “sole
legal and physical custody . . . , for [Melissa] to pay child support . . . pursuant to the Nebraska
Child Support Guidelines.” Melissa’s counterclaim for modification of decree sought “sole legal
custody and sole physical custody of the parties’ minor children; for child support, to be
determined by the Nebraska Child Support Guidelines. . . .” Melissa’s request for a modification
of child support was not contingent upon her obtaining sole custody. Rather, it simply sought child
support based upon the Child Support Guidelines.
        Further, as the trial court found, both parties presented evidence at trial pertaining to the
issue of child support. Specifically, Eric and Melissa both presented evidence of their current
incomes. The trial court found that the incomes of both parties had increased since the decree was
entered and when put into a child support calculation, increased the child support obligation by
more than 10 percent. See § 4-217. There was no evidence to indicate that the change in either
parties’ income was temporary and would not continue into the future.
        Eric contends that the parties agreed in the original decree that there would be no
modification of child support in the future. We do not find that to be true based on the language in
the decree, but more importantly, child support orders are always subject to review and
modification. Langley v. Langley, supra.
        We conclude that the trial court did not abuse its discretion in finding that application of
the child support guidelines would result in a variation by 10 percent or more of the current child


                                                -6-
support calculation and therefore, Melissa had created a rebuttable presumption of a material
change in circumstance as to child support in accordance with § 4-217. Eric did not rebut this
presumption. Eric’s third assignment of error fails.
Failure to Modify Child Custody.
        Finally, Eric assigns that the trial court erred in failing to modify custody and award him
sole legal and physical custody of the parties’ children. In his application to modify, Eric alleged
that material changes in circumstances had occurred which included: (1) Melissa was living with
her boyfriend which was having a detrimental effect on the children, (2) Caleb was receiving poor
and failing grades due in part to Melissa, (3) Melissa was interfering with Eric’s parenting time,
and (4) the children wanted to live with Eric.
        Ordinarily, custody of a minor child will not be modified unless there has been a material
change in circumstances showing either that the custodial parent is unfit or that the best interests
of the child require such action. Jones v. Jones, 305 Neb. 615, 941 N.W.2d 501 (2020). This
showing has been described as a two-step process: First, the party seeking modification must show
a material change in circumstances, occurring after the entry of the previous custody order and
affecting the best interests of the child. Next, the party seeking modification must prove that
changing the child’s custody is in the child’s best interests. Id.
        The Nebraska Supreme Court has long described a material change in circumstances as the
occurrence of something which, had it been known to the dissolution court at the time of the initial
decree, would have persuaded the court to decree differently. Id. The Supreme Court has also
explained that if a change in custody is to be made, it should appear to the court that the material
change in circumstances is more or less permanent or continuous and not merely transitory or
temporary. Id.
        Eric claimed that the children were being detrimentally affected by Melissa living with
Adam. Eric testified that he did not know Melissa was living with Adam at the time the decree
was entered, but Melissa disputed that, stating that Eric did know. Regardless of whether Eric
knew or not, he alleged that Melissa’s cohabitation with Adam was having a detrimental effect on
the children.
        Eric testified that he believed Melissa consumed alcohol on a regular basis and was
concerned about Adam verbally and physically abusing the children. However, Eric testified that
although he feels like the children will be detrimentally affected at some point by Melissa’s
cohabitation with Adam, they were not showing any negative effects at the time of trial.
        In addition, Caleb did not testify that excessive alcohol consumption or any type of abuse
by Adam was occurring. He testified that Adam makes jokes that hurt his feelings, but denied any
physical abuse and did not testify to any concerns about drinking. He also denied that Adam ever
yelled at or insulted Polly. There was no other evidence in regard to Adam’s treatment or
interaction with Polly.
        There was testimony from Shreck that he had observed Melissa and Adam drinking
excessively and observed Adam yell at the children and call them names, and inappropriately touch
Caleb. Shreck also testified that Melissa did not defend the children. As the trial court found,
Shreck’s testimony about Melissa and Adam’s alcohol consumption was based on a few times he
was present for holiday visits. Further, Shreck’s testimony regarding the relationship between the


                                               -7-
children and Adam was fairly general and failed to provide specific testimony as to when certain
behavior by Adam occurred or how often. Shreck had not been to Melissa and Adam’s home since
July 2019 and he and his wife are no longer welcome at their home.
          Based on all the evidence presented, Eric failed to prove that a material change in
circumstance had occurred and that the children were being detrimentally affected by Melissa’s
living with Adam. Eric even admitted that they were not showing any harmful effects at the time
of trial.
          Eric also alleged that Caleb was doing poorly in school. However, the evidence showed
that Caleb had been having issues with turning in homework and receiving poor grades for several
years. Eric testified that Caleb’s school issues started when the parties were still married.
Therefore, this was a circumstance known at the time of the decree. In addition, at the time of trial,
Caleb’s grades had significantly improved.
          In regard to Eric’s claim that Melissa was interfering with his parenting time, Eric only
testified that Melissa was upset one time when he was late picking up the children and that Melissa
requires him to email her before he can talk to the children in the evening during her weeks of
custody. Such evidence is insufficient to amount to a material change in circumstance.
          Eric also claimed that there was a material change in circumstance because the children
had expressed that they wanted to live full time with him. Caleb testified in chambers that he would
prefer to live with his dad because Melissa’s boyfriend makes jokes that hurts his feelings and
“sometimes [he] feels like that [he’s] just not cared for with them.” Caleb did not elaborate further
on either of these general allegations. He stated there was not anything else that Adam does that
he does not like, and he denied any physical abuse by Adam.
          Melissa testified that the children have never told her that they want to live with Eric. Both
parties and Caleb testified that there have been instances where Caleb was at his mom’s house and
indicated he wanted to go to Eric’s house, but those instances were limited to particular times. He
was indicating that he wanted to live with Eric full time during these instances.
          Eric also testified that Polly has never asked to live with him full time. There was no other
evidence in regard to Polly’s preference. We agree with the trial court that the evidence in regard
to Caleb’s preference of living with Eric does not satisfy the burden to prove a material change in
circumstance to warrant modifying custody.
          Based on our de novo review, Eric did not prove that a material change in circumstance
existed to warrant modifying custody and awarding him sole legal and physical custody. His final
assignment of error fails.
                                           CONCLUSION
       We conclude that the trial court did not err in denying Eric’s application to modify custody,
and did not err in granting Melissa’s motion to alter or amend and ordering him to pay child
support.
                                                                                         AFFIRMED.




                                                 -8-